The opinion of the Court was delivered, March 12, 1855, by
Knox, J.
There was error committed in permitting the letter from the defendant to his counsel to be read in evidence in his behalf. That a .proposition for a settlement was made, and its nature, pending the -plaintiff’s confinement in the Boston prison, was legitimate evidence; but the letter in which the proposition was enclosed was in nowise connected with it, except, perhaps, as authorizing his counsel to submit the proposition, which we do not *215understand as haying been denied upon the trial by the plaintiff; and had it been, a single line in the letter was all that was necés-sary to prove the authority. The letter itself contained many things which might seriously weaken the plaintiff’s case, and materially aid the defence. It was the party’s own statement of his case, and not so connected with an act done as to make it evidence.
• The charge of the learned judge was not strictly correct. It was that the jury “ could- not find a verdict for the plaintiff unless they were satisfied that the patent of 25th of April, 1846, claimed by th.e defendant, was invalid, and that he knew that the said patent was invalid; or unless they found that the curry-combs manufactured by the plaintiff were not an infringement of’the right prima facie given by the said patent, which they must determine on the evidence.”
If there -was an actual infringement upon the defendant’s patent by the plaintiff, or if the defendant really believed that there was such an infringement, his belief being reasonably founded, there was probable cause for the institution of the suit, and the plaintiff could not recover; but if there was no' infringement, and the defendant had not reasons which would have induced a, person of ordinary sagaftity to believe that his rights had been trespassed upon, there was no probable cause, and, from its absence, malice might have been inferred by the jury, unless disproved by the other evidence m the cause.
The error in this respect may not have injured the plaintiff, but we cannot say positively that it did not. It may have been harder to convince the jury of the absolute knowledge of the defendant that his patent was bad, than to have satisfied them that he had no good reason for believing it otherwise.
Judgment reversed and venire de novo awarded.